FILED
                             NOT FOR PUBLICATION                            JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDRES D. HERRERA,                               No. 08-72521

               Petitioner,                       Agency No. A071-596-284

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Andres D. Herrera, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Herrera fails to address, and therefore has waived, any

challenge to the BIA’s dispositive determinations that he failed to establish good

moral character, see 8 C.F.R. § 1240.66(b)(3), as required for special rule

cancellation of removal, or eligibility for asylum, withholding of removal or relief

under the Convention Against Torture. See Husyev v. Mukasey, 528 F.3d 1172,

1183 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72521